Citation Nr: 0411318	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 1969.   

This matter comes before the Board from a December 2001 rating 
decision of the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

The veteran provided testimony at a hearing before the undersigned 
Veterans Law Judge held at the RO in November 2003, a transcript 
of which has been associated with the claims file.


FINDINGS OF FACT

1.  The overwhelming weight of the competent medical evidence 
establishes that the veteran symptoms do not meet the diagnostic 
criteria for PTSD.

2.  There overwhelming weight of the competent medical evidence 
shows that the veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case it was essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
should be provided to a claimant prior to any adjudication of the 
claim.  In this case, preadjudication notice and assistance was 
provided to the veteran.  In this regard, the veteran filed his 
claim in May 2001.  Notice and assistance provisions of the VCAA 
were noted in correspondence issued in May 2001.  In December 2001 
rating decision, the RO adjudicated the claim on appeal.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to these 
issue.  There is no indication that there is additional evidence 
to obtain, there is no additional notice that should be provided, 
and there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication that 
there is any prejudice to the appellant by the order of the events 
in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, substantially amended the provisions of 
Chapter 51 of Title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

VA has long recognized that the Department has a duty to assist 
claimants in developing evidence pertinent to their claims.  See 
the former version of 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  The changes in law have amended the requirements 
as to VA's development efforts in this case, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide a 
claimant who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or evidence 
and to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the statute, 
"and do not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided to 
claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the appellant's 
claim file, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation.  It is noted 
that the development of medical evidence appears to be complete.  
By virtue of the December 2001 rating decision, July 2002 
Statement of the Case (SOC), September 2003 Supplemental 
Statements of the Case (SSOC), May 2001 letter, and associated 
correspondence issued since the appellant filed his claim, the 
appellant has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  He was advised 
that, if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  It is concluded, as to 
this issue, that the information provided essentially tells the 
veteran to submit anything he has.  Thus, while that exact 
language may not have been used, it seems clear that there are no 
pertinent records to obtain.

The RO also advised the appellant of the evidence obtained and 
considered in deciding his claims, in the September 2003 SSOC.  In 
addition, the appellant was advised of the specific VCAA 
requirements in the May 2001 letter, July 2002 SOC, and September 
2003 SSOC.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claims has been obtained 
and associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for an equitable disposition of 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware that, in a decision promulgated in September 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  But see Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during the 
pendency of this matter in which to submit supportive information, 
evidence, and argument, and has in fact done so, the holding of 
the Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  In any event, the recently enacted statute, Public Law 
No. 108-183, has essentially reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be served 
in remanding this matter for more development or procedural steps.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, "The 
VCAA is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 F.3d 
1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

The veteran's service records show the veteran served in Vietnam 
from April 1966 to February 1967.  His specialty was rifleman.  
Awards and decorations received were the Vietnam Service Medal, 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal; Good Conduct Medal, Vietnam Campaign Medal w/1960-; 
Marksman Badge, Rifle; and Combat Action Ribbon.  The service 
medical records show there were no history, complaints, findings, 
treatment, or diagnosis of a psychiatric disability.  Evaluations 
at entrance and separation revealed normal findings.

Post service VA examination in June 1969 showed psychiatric 
evaluation was normal.

The veteran was accorded a VA neuropsychological evaluation in 
November 1999.  It was noted that he had a history of 
cardiovascular accident in 1997.  Since that time he experienced 
some cognitive loss.  Tests results revealed that the veteran's 
cognitive functioning was in the mildly impaired range with errors 
in verbal recall and focused concentration.  He had moderate 
visuospatial deficits and overall mental slowing.  He had moderate 
levels of anxiety, a tendency to deny emotional difficulties, and 
somatic complaints related to fatigue and neurological symptoms 
from his cardiovascular accident.  He met the criteria for panic 
disorder.  

In a February 2000 statement from a VA clinical psychologist 
stated that the veteran's visuospatial and mental speed deficits 
and panic disorder were related to his cardiovascular accident.  

The Tennessee Disability Determination Services examined the 
veteran in April 2000.  In part, he complained of recurrent 
flashbacks and nightmares relative to active combat duty in 
Vietnam.  He also experienced hypervigilence and startled 
response.  He reported the onset was one year prior, after his 
father's death.  He also reported panic attacks that had started 
after his CVA in 1997.  The examiner stated that these symptoms 
appeared compatible with individuals who suffer from PTSD with a 
delayed onset.  The diagnosis was PTSD, delayed onset.  He also 
was found to have had a mood disorder and a panic disorder.  In 
the prognosis and recommendation portion of the statement, the 
examiner stated that, in part, the veteran reported to be 
suffering from PTSD with a delayed onset secondary to active 
combat duty in Vietnam.  

Social Security Administration Residual Physical Functional 
Capacity Assessment revealed a primary diagnosis for status post 
cardiovascular accident, secondary diagnosis for bilateral carpal 
tunnel and other alleged impairment of hypertension.  The veteran 
also alleged anxiety, depression, and PTSD.  

Private medical records dated from September 1999 to June 2000 
show treatment and diagnoses for peripheral neuropathy, 
hypertension, depression, and PTSD.  

Social Security Administration Decision received in October 2002 
shows that the veteran is disabled due to cerebral atrophy with 
secondary diagnosis of anxiety related disorders, panic attacks, 
and PTSD.  The evaluation of the evidence portion of the decision 
reflects the veteran reported flashbacks of Vietnam War, 
hypervigilence, and startled response, and PTSD was added as a 
diagnosis.  

The veteran was accorded a VA PTSD examination in December 2002.  
A detailed history was noted, including review of the claims file.  
He reported depressed mood, crazy dreams, crying spells, panic 
attacks, diarrhea, memory problems, back pain, and weight gain.  
He reported occasional recollections of his Vietnam service, both 
when he was "on point" and involved in the "Company morgue," which 
gave him the taste of fear.  He denied frequent disturbing 
recollections.  His panic attacks and avoidance did not pertain to 
memories of Vietnam.  He did not avoid stimuli associated with 
Vietnam.  The impressions were the mood disorder due to general 
medical condition and cognitive disorder, not otherwise specified.  
The examiner stated the veteran symptoms did not meet criteria for 
PTSD.  The cognitive deficits noted were thought due to his 
cerebrovascular accident.

The veteran was accorded a personal hearing before the undersigned 
in November 2003.  At that time, he testified that he believed he 
had incurred PTSD as a result of his service in Vietnam.  He 
elaborated about his career up to his illness and provided detail 
of his current symptomatology.  A friend of the veteran also 
testified about his currently symptomatology.  

II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if preexisting such service, was aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and an in-service 
stressor.  If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304 (d),(f) (2003); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1999).  

The Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for purposes of 
supporting a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 99 
(1993).  In Moreau v. Brown, 9 Vet. App. 389, 394- 95 (1996), the 
Court set forth the analytical framework for establishing the 
presence of a recognizable stressor which is the essential 
prerequisite to support a diagnosis of PTSD, that is; (1) whether 
the evidence demonstrates that stressful events occurred and (2) 
whether the stressful events are sufficient to support a diagnosis 
of PTSD.

In this case, the veteran is claiming he currently has PTSD that 
was incurred as a result of his military service.  The evidence 
does not support his contention.

On the most recent VA examination in December 2002, it was 
indicated that after reviewing the claims folder and performing an 
examination, the veteran's mental disorder did not meet the DSM-IV 
criteria to establish a diagnosis of PTSD.  The veteran did not 
specify or describe in detail severe traumatic incidents 
experienced in combat.  He was not observed to become anxious, 
distressed, or depressed when he discussed his military 
experiences.  There was no evidence in the veteran's clinical 
picture of avoidance of stimuli associated with the trauma and 
numbing of general responsiveness, which was a criterion to 
establish a diagnosis of PTSD.  His memories about Vietnam were 
not intrusive, persistent, or involved distressing thoughts 
interfering with daily function.  The diagnoses were mood disorder 
due to general medical condition and cognitive disorder, not 
otherwise specified.  

Review of the record reveals that the foregoing examination is the 
most complete examination on file.  It was based on a review of 
the claims folder and an examination of the veteran.  Thus it is 
highly probative in deciding this case.

Other evidence on file also suggests that there is no PTSD.  
History recorded on several documents reveals that the veteran has 
reported the onset of symptoms following a CVA in 1997, with some 
worsening of the symptoms following the subsequent death of his 
father.  A VA psychologist who had examined the veteran noted that 
the visuospatial impairment and the panic disorder were associated 
with the CVA.  There was a State disability evaluation that noted 
a similar history, and also included a history of flashbacks and 
other indicia of PTSD.  It is noted that PTSD was among the 
recorded diagnoses, however, the diagnosis appears to be based on 
the history provided by the veteran.  Psychological testing that 
was undertaken does not show indicia of PTSD.  There does not 
appear to be a comprehensive review of any records.  Thus, it is 
concluded that this is not as probative as the evidence before and 
after that does not show PTSD, but rather pathology is related to 
the CVA residuals.  Thus, this evaluation is deemed not as 
probative as the other records on file.

There are also private records on file showing treatment or 
monitoring for several disorders, including, reportedly, PTSD.  
These records do not, however, contain any clinical findings that 
support a diagnosis of PTSD, nor is it indicated how this 
assessment was arrived at.  The evidence does not support any 
findings indicative of PTSD.  Thus, it appears that this diagnosis 
was continued by history, not by clinical findings identified as 
part of the evaluation.

VA regulation, as contained in 38 C.F.R. § 3.304, provides that 
service connection for PTSD requires medical evidence diagnosing 
the condition.  Based on the December 2002 VA examination, there 
is no showing of a competent medical diagnosis of PTSD.  
Therefore, as the evidence fails to establish the presence of the 
disability claimed on appeal, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As such, the Board finds that 
the overwhelming weight of the evidence is against the veteran's 
claim of service connection for PTSD.  In the absence of competent 
evidence of a current diagnosis of PTSD, service connection is not 
warranted.

The Board has considered the veteran's contentions and statements 
and although these statements would be probative of 
symptomatology, they are not competent or credible evidence of a 
diagnosis, date of onset, or medical causation of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



